Title: From George Washington to Daniel McCarty, 13 November 1797
From: Washington, George
To: McCarty, Daniel



Sir,
Mount Vernon 13th Novr 1797.

Presuming from the tenor of your last letter, that there is no great probability of our meeting in the proposed exchange of lands—unless the difficulties which have occurred can be overcome—I should not have given you the trouble of receiving another letter from me on this subject, had it none been from an expectation that those who have applied to know the terms on which I would dispose of my western lands (& required time to view them) might come forward again; and also, how far it might be advisable for me to listen to a proposition of an intelligent gentleman at Pittsburgh—Mr Ross, one of the Senators for the State of Pennsylvania in Congress—to lay these lands off into lots of two or three hundred acres each, for the purpose of accomodating smaller purchasers; assuring me, that by doing so, he was convinced from the applications which had been made to him (on the supposition that he was empowered to sell those lands as he had before done wha⟨t⟩ I held in the State of Pennsylvania) that they might be disposed of to advan⟨tage⟩. I say, were it not for the desire of ascertaining previously to the adoption of a measure of this sort, or making any other disposition of the lands on the

Kanhawa whether there be any prospect of our agreeing on an exchange, I should not have mentioned the subject again; for though I might, ultimately, derive greater profit from the adoption of Mr Ross’s plan, yet, it would be accomplishing by retail, what I am more inclined to do by wholesale; especially as expence⟨,⟩ trouble & time would attend it; neither of which, at my time of life, am I disposed to encounter.
Two things seem to be obstacles in the way of our bargaining—viz.—the quantity, or proportion of Western for Eastern land, and the Island appertaining to your Sugarland tract. I know the value of my own lands, or perhaps it would be more correct in me to say, I know the quality of them, or some of them, from my own actual view—but, as I have mentioned to you in a former letter, I am entirely unacquainted with the quality of yours; never having been on any part of the Sugarland tract except at a ford of the Potomack, and having had no inducement until now, I never made the least enquiry respecting it.
It was for this reason I proposed in my last letter, to view it; for if on examination it should appear more valuable than I had conceived it to be; or in other words, if I could see an equivalent, in receiving one acre for three, ⟨circumstances⟩ considered, I can assure you I should have stickled for no more, for I should feel no pleasure in any bargain that was not mutually satisfactory.
As you have taken no notice in your last, of the Island (proposed in the former letter to be reserved) I am more at a loss what to say on that head than on the one I have been discussing; but as I am desirous of knowing, for the reasons wch have been assigned, whether there is any likelihood of your coming to a bargain, I would ⟨suggest⟩ an expedient, more likely in my opinion, to obtain more than by a separate sale of the Sugarland Island.
You are ⟨now⟩ to learn, I am persuaded how exceedingly scarce Cash is; and how distressed the merchantile men of this country from one end to the other of it, (from whom our money is drawn) are. It is such as to have occasioned a considerable reduction in the price of produce, and almost a total stagnation in the price of real property, at this time. But even if this difficulty could be surmounted; you would, I conceive, find another of greater magnitude; and that is no purchaser who would advance money on so precarious a footing as the nonage of your Son, unless it was so connected with other matters as to render it ⟨useless⟩.

The expedient I allude to then is if we should proceed so far towards a bargain as to render it necessary for me to view your Sugarland Tract, and I should, on that inspection of it, agree to give three acres for one for the whole tract, I will, in nine months from this date, advance you for the purpose you have mentioned, to be secured by a Mortgage of the land on which you live, the sum of three or four thousand dollars. This would answer all the purposes of a separate sale of the Island and much better than one under disadvantageous circumstances: for to my certain knowledge, real property has lately been offered for half what it cost a year or two ago, & could not command cash on these terms. I can, I believe, with absolute certainty promise to advance this sum in the time I have mentioned, because the sales of my Pennsylvania land by Mr Ross insures a larger payment on the first of June next and in such amount as to render a disappointment almost impossible.
It may be asked why if I get the Island in exchange, do I require a mortgage of the land on which you live? The reasons are obvious; first, in the exchange you wd receive an equivalent for that Island; 2d because your Son can give no security for the money loaned for his usage; and 3d because it is a maxim with me, to take landed security which from its nature is unchangeable, to personal security which is subject to numberless vississitudes.
In all this business I have endeavoured to deal fairly openly & candidly, & shall continue to do so; as a proof of it, I shall repeat what I mentioned in a former letter, with my reasons for it; namely—that entire & absolute possession shall be reciprocally given, and the free use and profits of the lands to be enjoyed by the possessors of it; the ⟨circumstance⟩ of the leases I would yield to. But the legal titles, and the ⟨deeds⟩ shall remain as they are, until your son conveys his interest in the Sugarland tract[,] for this is the only security I should have for the performance of the contract, or for indemnification if it is not at ⟨illegible⟩ that the equivalent he wd receive from it, with the improvements & encreasing value of the land, would furnish you, if there should be any hesitation on his part hereafter, with the strongest arguments to induce him to unite in fulfilling the contract, & ⟨execute⟩ it into complete effect. In this way I conceive the purposes of all the parties may be answered, & their interests secured; but as I am no professional man, it would be proper if we should agree to consult

one of acknowledged abilities who is, and this I certainly should do that proper & effectual instruments might be drawn conformative to the true intent & meaning of the parties.
When I look back & see to what length I have extendd this letter, I am surprised at it myself, but as the intention of it is to bring matters to an issue I shall hope for an excuse. You will now be enabled from this communication of my sentimts to decide whether any end could be answered by my taking a view of your Sugarland tract—or whether another personal interview ⟨illegible⟩ there to is more desirable. In that case any morning you please I shall be glad to see you after I shall be disengaged from some visitors whom I understand are to be here tomorrow. I remain Sir your Most Obedt Hble Ser.

Go: Washington

